Citation Nr: 0912438	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-07 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left ankle 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for left foot 
disability.

6.  Entitlement to service connection for left shoulder 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to 
January 1992.  He was discharged under other than honorable 
conditions, but the RO determined that the Veteran was 
eligible for benefits by adjudicating his claims.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
a left shoulder disability, a right knee disability, a left 
ankle disability, a left foot disability, bilateral hearing 
loss and tinnitus.

In September 2008, the Veteran testified at a hearing at the 
RO before the undersigned.  A transcript of the proceeding is 
of record.  At the hearing, the undersigned granted the 
Veteran's request to hold the docket open for 60 days in 
order for the Veteran to have the opportunity to submit more 
evidence.  In November 2008, the Veteran requested that the 
he be given until March 2009 to submit more evidence.  Both 
requests were granted.

The issues of entitlement to service connection for a right 
knee, left foot, and left shoulder disability as well as 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's left ankle disability is not related to any 
disease or injury in service or to a service connected 
disability.  


CONCLUSION OF LAW

A left ankle disability was not incurred due to service or 
secondary to a service connected disability.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006 & 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  Section 
3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23353 (Apr. 30, 2008) (effective for claims pending on or 
after May 30, 2008).

The Veteran was sent a VCAA notice letter in September 2003.  
The letter provided him with notice of the evidence necessary 
to substantiate his claim, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

The Veteran has established his status as a Veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via a letter sent in September 2003.  He did not 
receive VCAA notice on the fourth or fifth Dingess elements 
until March 2006.  The timing deficiency with regard to this 
notice was cured by issuance of a supplemental statement of 
the case in May 2006.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

Although the VA attempted to obtain the Veteran's service 
treatment records (STRs) from Fort Benning, Georgia, and Fort 
Ord in California, the VA was unsuccessful.  Destruction of 
service medical records does not create a heightened benefit 
of the doubt, but only a heightened duty on the part of the 
VA to consider the applicability of the benefit of the doubt, 
to assist the claimant in developing the claim, and to 
explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215 
(2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service medical records are missing, VA also has a duty 
to search alternate sources of service records.  Washington 
v. Nicholson, 19 Vet. App. 363 (2005).  The VA was able to 
obtain some of the Veteran's STRs, including records for the 
period of time the Veteran served in Germany, when he alleges 
an injury occurred, as well as his private treatment records.  

The Veteran has not been provided a VA examination with 
respect to his claims for direct and secondary service 
connection; the Board finds that an examination is not 
necessary in this case.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d 
1381 (Fed. Cir. 2003).  The Court has held that the threshold 
for getting an exam is rather low.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

While the medical evidence of record as well as the Veteran's 
testimony establish that he currently has a left ankle 
disability, the Veteran has not submitted competent evidence 
that his ankle disability may be related to service or to a 
service connected disability.  He has not reported an in-
service injury or a continuity of symptomatology since 
service.  He has contended that left ankle disability is the 
result of a left foot injury in service, but there is no 
competent evidence linking the foot injury to a subsequent 
ankle disability.  

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection).  38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In addition, service connection also may be granted on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected condition.  
See 38 C.F.R. § 3.310(a).  This includes situations when a 
service-connected condition has chronically aggravated 
another condition that is not service connected, but 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to 
incorporate the Court's decision in Allen; except that VA 
will not concede aggravation unless there is medical 
evidence showing the baseline level of the disability before 
its aggravation by the service connected disability.  
38 C.F.R. § 3.310(b) (2008).  

As noted above, the Veteran claims that his current left 
ankle disability is secondary to a left foot disability.  
During the September 2008 hearing, the Veteran reported 
stiffness and not being able to fully extend his ankle.  

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service- 
connected disability and that compensation can be paid for 
any additional impairment resulting from the service- 
connected disorder. Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, except that under the revised 
regulation, VA will not concede aggravation unless a baseline 
for the claimed disability can be established prior to any 
aggravation.  38 C.F.R. § 3.310(b) (2008).

Secondary service connection requires medical evidence to 
connect the asserted secondary condition to the service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 10 Vet. App. 432 (1997); see Locher v. 
Brown, 9 Vet. App. 535, 538-39 (1996) (citing Reiber v. 
Brown, 7 Vet. App. 513, 516-17 (1995), for the proposition 
that lay evidence linking a fall to a service-connected 
weakened leg sufficed on that point as long as there was 
"medical evidence connecting a currently diagnosed back 
disability to the fall"); Jones (Wayne) v. Brown, 
7 Vet. App. 134, 136-37 (1994) (lay testimony that one 
condition was caused by a service-connected condition was 
insufficient to support a claim premised on secondary service 
connection).

The service treatment records note that the Veteran had 
surgery during service for a bunion on his left foot, but 
there is no evidence showing treatment for his left ankle and 
the Veteran has not reported such treatment.  

Post-service treatment records are negative for any treatment 
for a left ankle disability and the Veteran has testified 
that he received no such treatment.  There is also no medical 
opinion of record linking the Veteran's left ankle disability 
to his left foot disability or to service.
 
The Veteran has expressed the view that he has a current left 
ankle disability secondary to a left foot disability, but as 
a lay person, he is not competent to express an opinion as to 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claims, and they are 
therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).





							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a left ankle 
disability, to include as secondary to a left foot 
disability, is denied.


REMAND

Subsequent to issuance of the most recent supplemental 
statement of the case (SSOC) in May 2006, and prior to 
certification of the appeal to Board, the RO obtained medical 
records pertaining to the remaining issues on appeal.  Under 
these circumstances the RO is required to issue a SSOC.  
38 C.F.R. § 19.37(a) (2008).  The required SSOC has not been 
issued.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  An examination is needed to determine the whether any 
current left foot and right shoulder disabilities are related 
to service.  

Left Shoulder

The record documents a current left shoulder condition as the 
Veteran has been diagnosed with moderate degenerative changes 
affecting the acromioclavicular joint of the left shoulder by 
a private physician, Dr. S.  Also, the Veteran reported to 
two private physicians that he injured his left shoulder 
while doing overhead pull-ups on a rope while in service.  In 
the September 2008 hearing, the Veteran testified that there 
was a continuity of left shoulder symptomatology since the 
October 1990 injury.  For these reasons, the Board finds that 
a VA examination is warranted to determine whether his left 
shoulder injury is related to service.

Left Foot

The Veteran's service treatment records show that the Veteran 
had surgery to his left foot while serving in Germany.  He 
has reported a continuity of symptoms since the surgery.  The 
Board finds that an examination is needed to determine if the 
Veteran's current disability is related to his military 
service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination to determine the etiology of 
any left foot and left shoulder 
disability.  All indicated tests and 
studies should be performed.  The claims 
folder must be made available to the 
examiner for review.  The examiner should 
answer the following question:  

Is at least as likely as not (a 50 
percent or better probability) that any 
current left foot disability and left 
shoulder disability is the result of an 
injury in service?

The rationale for any opinions should 
also be provided.  The Court has held 
that Veterans are competent to report 
symptoms and injuries, including those 
during service, and examiners are 
required to take such reports into 
account.

The Veteran is advised that this 
examination is needed to adjudicate his 
claim.  Failure without good cause to 
report for a scheduled VA examination 
could result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).

2.  If the claim is not fully granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


